CAPOTOSTO, J.
This is a motion for additional counsel fees by the attorney for the respondent, both for services rendered and about to be rendered in appellate proceedings. Counsel suggests $509 for past services. Of this sum he has already received $200 before the hearing on the merits. He further suggests another sum of $500 for such extra services as were rendered during the hearing in this Court and for services that may be required in the presentation of the appeal.
This Court believes that counsel should be adequately compensated, especially in a case of notoriety and delicate situations. However, such payment must be commensurate with the financial ability of the person who is asked to pay. There is no doubt that valuable services have been and will be rendered by counsel to the respondent for which $1000 would be reasonable compensation, provided there was the ability to pay.
After a careful review of the financial condition of the petitioner, the Court does not see its way clear to make the award suggested. The petitioner having seen fit to institute the proceedings must pay as much as he can towards satisfying the reasonable claim of respondent’s counsel. The petitioner cannot stand any large payment at any one time without disaster. Therefore, the additional sum of $300, which is rather liberal under the circumstances, shall be paid to respondent’s counsel as follows: $100 on March 26, 1934, the date set for hearing in the appellate court; $100 on or before May 15, 1934, and $100 on or before July 15, 1934. This award gives counsel for the respondent a total of $500 from the petitioner. The other $500 which he asks, he must try and secure from his own client.